Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 26, 28-33, 35-36 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reznik (US 2016/0198225).
Regarding claim 21, Reznik discloses a mobile computing device comprising:
a computer processor (see at least Fig. 1B);
an integrated display (see at least Fig. 1B);
a communications port (see at least Fig. 1B); and
a decoder capable of decoding encoded video data received via the communications port, the decoder having a decoder capability, the decoder capability comprising at least one of maximum frame size, maximum color depth and maximum frame rate (demodulating the received signal (see at least paragraphs 0041-0044 wherein the streaming client uses information about the viewing conditions to select the rate that may be requested from the server; see at least paragraph 0084),
wherein the computer processor is configured to:
identify a target version of a desired video content for streaming from a video streaming server communicatively coupled to the communications port, the target version being identified based on at least one desired target value of at least one encoding attribute (the content provider offers the same 
request, if the target version is available at the video streaming server, to stream the target version of the desired video content even though a data communication speed via the communications port is sufficient to stream a version of the desired video content that is encoded at the decoder capability (Fi. 7 illustrates a system with examples of bandwidth adaptation and viewing conditions adaptation to stream at bandwidth savings; see at least paragraph 0086).

Regarding claim 22, Reznik discloses the mobile computing device of claim 21, wherein the computer processor is configured to compute the target value based at least in part on a display resolution, the display resolution being less than a maximum resolution of the decoder (see at least paragraph 0078).

Regarding claim 23, Reznik discloses the mobile computing device of claim 22, wherein the display resolution is one of the following: 320 x 240; 512 x 288; 640 x 480; 768 x 432; 960 x 540; 1024 x 576; 1280 x 720; 1920 x 1080; 2560 x 1440; 3840 x 2160; and 7680 x 4320 pixels (inherited from Reznik’s resolution; see at least paragraph 0078).


a sensor included in or next to the integrated display;
wherein the computer processor is configured to obtain the at least one target value based at least in part on a viewing distance of a viewer to the integrated display measured using the sensor, wherein the computer processor is configured to decrease the target value if the viewer moves further than a second distance threshold from the integrated display (see at least paragraphs 0078 and 0084-0086).

Regarding claim 26, Reznik discloses the mobile computing device of claim 21, wherein the video streaming client is configured to stream the video content in multi-second or part-second segments of encoded video data (see at least paragraph 0086).

Regarding claim 28, Reznik discloses a method of streaming video content to a mobile computing device across a network, the video content being available in a plurality of differently encoded versions, the method comprising:
identifying, at a computer processor of the mobile computing device, a target version of a desired video content for streaming from a video streaming server, the target version being identified based on at least one desired target value of at least one encoding attribute, the at least one encoding attribute comprising at least one of a frame size, color depth and frame rate for display of the desired video content on an integrated display of the mobile computing device (see at least the rejection of claim 21),
wherein the at least one desired target value is less than a decoder capability of the mobile computing device, the decoder capability comprising at least one of maximum frame size, maximum color depth and maximum frame rate (see at least the rejection of claim 21);
if the target version is available at the video streaming server:
requesting, at the computer processor of the mobile computing device, to stream the target version of the desired video content even though a data communication speed via the communications port is sufficient to stream a version of the desired video content that is encoded at the decoder capability (see at least the rejection of claim 21);
receiving, at the communications port of the mobile computing device, the encoded target version of the desired video content (see at least paragraphs 0041-0044);
decoding, at a decoder of the mobile computing device, the encoded target version of the desired video content (demodulating the received signal (see at least paragraphs 0041-0044 wherein the streaming client uses information about the viewing conditions to select the rate that may be requested from the server; see at least paragraph 0084); and
displaying, on the integrated display of the mobile computing device, the decoded target version of the desired video content (on a display; see at least paragraph 0045).

Regarding claim 29, Reznik discloses the method of claim 28, wherein the target value is obtained based at least in part on a viewing distance of a viewer to the integrated display (see at least paragraphs 0078 and 0084-0086).

Regarding claim 30, Reznik discloses the method of claim 29, wherein the target value is increased if the viewer moves closer than a first distance threshold to the integrated display and wherein the target value is decreased if the viewer moves further than a second distance threshold from the integrated display (see at least paragraphs 0078 and 0084-0086).

Regarding claim 31, Reznik discloses the method of claim 30, wherein the mobile computing device comprises a sensor configured to measure the distance of the viewer to the display (see at least paragraphs 0078 and 0084-0086).

Regarding claim 32, Reznik discloses the method of claim 28, wherein the target version is available in a plurality of bitrate versions, and wherein requesting to stream the target version comprises requesting to stream the target version at the highest available bitrate version which is supported by the data communication speed (see at least paragraphs 0084-0086).

Regarding claim 33, Reznik discloses the method of claim 28, wherein the video streaming server stores a plurality of versions, each version being encoded to a different value of the encoding attribute (see at least paragraphs 0084-0086).

Regarding claim 35, Reznik discloses the method of claim 34, wherein the transcoding is based at least in part on the data communication speed (see at least paragraphs 0084-0086).

Regarding claim 36, Reznik discloses the method of claim 28, wherein the video content is streamed in multi- second or part-second segments of encoded video data (see at least paragraph 0086).


Regarding claim 39, Reznik discloses the method of claim 28, wherein if the target version 1s not available, determining that the data communication speed is sufficient to stream and display a decoder
version of the desired video content, wherein the decoder version is encoded using at the decoder capability, and streaming the decoder version (see at least paragraphs 0084-0086).

Claim 40 is rejected on the same grounds as claim 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25, 27, 34 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Reznik in view of Bhagavathy (US 2013/0125155).
Regarding claim 25, Reznik discloses the mobile computing device of claim 21, wherein the video streaming server performs transcoding of the video content, and the computer processor is configured to request a transcoded version encoded to the target value of the encoding attribute, wherein the video streaming client is configured to request a particular transcoded version based at least in part on the data communication speed (see at least paragraphs 0084-0086).
Reznik is not clear about on the fly transcoding.
Bhagavathy discloses the above missing limitation; see at least paragraphs 0012-0015.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Reznik by the teachings of Bhagavathy by having the above limitation so to allow the receiving device to signal the streaming server to reduce the quality of the video content when the viewer context allows for lower quality video content, thereby saving bandwidth; see at least the Abstract.
	
Regarding claim 27, Reznik discloses the mobile computing device of claim 21, but is not clear about wherein the target version is encoded to comprise a base layer and an enhancement layer, wherein the base layer is decodable to present the video content at a base level of video reproduction quality, and the enhancement layer is decodable with the base layer to present the video content at an enhanced level of video reproduction quality which is higher than the base level of reproduction quality, wherein when the target value is a first value, the computer processor is configured to select to stream a target version comprising the base layer only, and when the target value is a second higher value, the computer processor is configured to select to stream a target version comprising the base layer and the enhancement layer.
Bhagavathy discloses the above missing limitation; see at least paragraph 0015.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Reznik by the teachings of Bhagavathy by having the above limitation so to allow the receiving device to signal the streaming server to reduce the quality of the video content when the viewer context allows for lower quality video content, thereby saving bandwidth; see at least the Abstract.

Claim 34 is rejected on the same grounds as claim 25.
Claim 37 is rejected on the same grounds as claim 27.
Claim 38 is rejected on the same grounds as claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426